DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2014/0189519 A1) in further view of in view of Terry, II et al. (US 10,261,867 B1).

Powell and Terry,II were cited in the previous Office Action although for different claims. 

Regarding claim 1, Powell teaches the invention substantially as claimed including an electronic device ([0022] Computing device 20) comprising: 
a display ([0022] monitor 60 or other type of display device); 
a memory ([0020] system memory 24); and 
a processor electrically connected to the display and the memory, and wherein the processor (Fig. 1, shows processing unit (CPU) 22 connected to system memory 24) is configured to: 
receive a first input of a user executing a first application, execute the first application in response to the received first input ([0036] Put one way, a browsing session may commence when a user loads a webpage of a website); 
determine whether a process event related to an execution of at least one process for executing the first application is occurred ([0016] By way of non-limiting example, the system 10 monitors user interactions with a website by recording events, accessed content, and other data); 
acquire first information including an ID and a start time of the execution of at least one process ([0016] By way of non-limiting example, the system 10 monitors user interactions with a website by recording events, accessed content, and other data such as the following: keyword searches; model number searches; stock-keeping unit (SKU) searches; selection guides; clicked links; links that a user's mouse hovered over for a measurable period of time; accessed menus; products viewed; number of products reviewed; product images that were magnified; product comparisons; times during which webpages or other content was viewed or accessed; duration of stay; dialogs of chat sessions; audio recordings of telephonic conversations between the user and a customer service representative; identities of employees with which the user interacts; notes from users, peers (e.g., another company employee or an employee from another company), service representatives, or technical representatives; order histories; pending orders; user alerts; user preferences; personal information (e.g., created by or provided for the user); information that is related to the user via the user's membership in a group; referring websites; transfer websites; and so on. In short, the systems and methods may in some examples record virtually all measurable aspects regarding a user's visit to the website. [0037] To facilitate subsequent retrieval of the session data in one example, data generated during each session is stored in the data repository 68A associated with the content server 68, as described above. In some examples, session data may be grouped by session and given a unique identifier for later recall.); 
when the process event is a start event indicating the execution of at least one process, generate a calendar item ([0016] By way of non-limiting example, the system 10 monitors user interactions with a website by recording events, accessed content, and other data… In short, the systems and methods may in some examples record virtually all measurable aspects regarding a user's visit to the website. [0036] Put one way, a browsing session may commence when a user loads a webpage of a website. [0037] To allow a user to recall session data from recent sessions or even from still-existing sessions, the system 10 may be configured to record session data in the repository 68A immediately as it occurs. [0038] As shown in FIG. 5, an example e-commerce website 200 includes a webpage 202 that makes at least one session history 204 available to a user…Although not shown in FIG. 5, the system may be configured to display a start time, an end time, or both start and end times, e.g., for web browsing); 
when the process event is an end event indicating a termination of at least one process, retrieve the calendar item generated by the start event ([0016] By way of non-limiting example, the system 10 monitors user interactions with a website by recording events, accessed content, and other data… In short, the systems and methods may in some examples record virtually all measurable aspects regarding a user's visit to the website [0036] A browsing session may, for example only, correspond to a timeframe during which a user is interacting with a website. Put one way, a browsing session may commence when a user loads a webpage of a website and may terminate when the user logs-out of the website. [0037] To allow a user to recall session data from recent sessions or even from still-existing sessions, the system 10 may be configured to record session data in the repository 68A immediately as it occurs. [0038] Although not shown in FIG. 5, the system may be configured to display a start time, an end time, or both start and end times, e.g., for web browsing sessions that occur on the same day. Likewise, in situations where a browsing session occurred earlier in the same day, for example, the system may display on the webpage 202 an indication as to the time that the session occurred.); 
receive a second input of the user executing a second application, and in response to the received second input, display a name of the first application corresponding to the ID on the display, based on the start time and the calendar item ([0038] As shown in FIG. 5, an example e-commerce website 200 includes a webpage 202 that makes at least one session history (i.e., second application) 204 available to a user. In the example shown in FIG. 5, the user has selected to view account details 206 from the "Account Ribbon" 100, and has further selected to view the session histories 204. To assist the user in selecting the appropriate session data, the system 10 provides a session trail 208 on the webpage 202 for each set of data that corresponds to a web browsing session. As illustrated, the system 10 displays session trails 208 indicating that the user interacted with the e-commerce website 200 on three prior occasions. In particular, three session trails 208 appear for three separate web browsing sessions: a first on Monday, January 3; a second on Saturday, January 18; and a third on Tuesday, February 8).

While Powell teaches shows a time and date arrangement for user to select restore/backup points which could be reasonably interpreted as a calendar view (See at least [0044]) but Powell does not explicitly teach display a name of the first application corresponding to the ID on the display in a form of a calendar, based on the start time and the calendar item.

However, in a similar field of endeavor Terry teaches “A system and method for selecting point-in-time copies of data objects for restore operations. A user operates a mobile device with a touch screen, which is connected to a backup server through a network. The user selects a given data object from a graphical user interface (GUI) to restore from a backup server and selects a point-in-time for restoration. The mobile device searches point-in-time (PIT) indicator data corresponding to PIT backup copies of the given data object.”, “a backup and restore application” See at least Terry’s Abstract. Further, teaches display a name of the first application corresponding to the ID on the display in a form of a calendar, based on the start time and the calendar item (Col. 9, lines 43-59: The interface 210 may be a graphical user interface (GUI) provided on a display, such as a touch screen on the computing device 204. The user 202 may use the interface 210 to select a given data object to restore from the backup storage device 260 and also select a first time range. The first time range may be a date. For example, the user may select a day of a particular month and year using a calendar presented in the interface 210. In some embodiments, the user 102 uses a finger or stylus pen to select the data on the touch screen. In other embodiments, the user 102 may speak the date into a microphone. The date selection may be the given event the backup agent 212 detects to send a request to the backup server 250. The request may include an indication of the given data object to compare with metadata in the catalog 256. The request may also include an indication of the selected date, which is also compared to metadata in the catalog 256.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terry with the teachings of Powell to display restore options in a calendar format. The modification would have been motivated by the desire of allowing the user an intuitive and easy way to select a point in time to restore operations.

Regarding claim 2, Powell teaches wherein the first information further includes at least one of information on a file executed or generated in the executed first application from the start time ([0016] By way of non-limiting example, the system 10 monitors user interactions with a website by recording events, accessed content, and other data such as the following: keyword searches; model number searches; stock-keeping unit (SKU) searches; selection guides; clicked links; links that a user's mouse hovered over for a measurable period of time; accessed menus; products viewed; number of products reviewed; product images that were magnified; product comparisons; times during which webpages or other content was viewed or accessed; duration of stay; dialogs of chat sessions; audio recordings of telephonic conversations between the user and a customer service representative; identities of employees with which the user interacts; notes from users, peers (e.g., another company employee or an employee from another company), service representatives, or technical representatives; order histories; pending orders; user alerts; user preferences; personal information (e.g., created by or provided for the user); information that is related to the user via the user's membership in a group; referring websites; transfer websites; and so on. In short, the systems and methods may in some examples record virtually all measurable aspects regarding a user's visit to the website.), and wherein, the processor is configured to display the name of the first application corresponding to the ID and the at least one of information on the display in response to the received second input, based on the start time ([0035] Thus far, the description of the system 10 has largely concerned providing the user with user related data and event data about prior interactions with a website. Still further examples of the disclosed system 10, however, are directed to providing the user with access to the user's complete browsing history as recorded during each browsing session. "Session data." in other words, may pertain to a user's interactions with a website during browsing sessions and may involve user related data, event data, and a multitude of other types of data as described above. Further, session data may in some ways be even more granular than user related data or event data, e.g., the event data shown in FIG. 4. For instance, session data may indicate every click a user made during a browsing session with a website. [0037] To facilitate subsequent retrieval of the session data in one example, data generated during each session is stored in the data repository 68A associated with the content server 68, as described above. In some examples, session data may be grouped by session and given a unique identifier for later recall. [0038] As shown in FIG. 5, an example e-commerce website 200 includes a webpage 202 that makes at least one session history 204 available to a user. In the example shown in FIG. 5, the user has selected to view account details 206 from the "Account Ribbon" 100, and has further selected to view the session histories 204. To assist the user in selecting the appropriate session data, the system 10 provides a session trail 208 on the webpage 202 for each set of data that corresponds to a web browsing session. As illustrated, the system 10 displays session trails 208 indicating that the user interacted with the e-commerce website 200 on three prior occasions. In particular, three session trails 208 appear for three separate web browsing sessions: a first on Monday, January 3; a second on Saturday, January 18; and a third on Tuesday, February 8. Although not shown in FIG. 5, the system may be configured to display a start time, an end time, or both start and end times, e.g., for web browsing sessions that occur on the same day.).
	In addition, Terry teaches information on the display in the form of the calendar (Col. 9, lines 43-59: The interface 210 may be a graphical user interface (GUI) provided on a display, such as a touch screen on the computing device 204. The user 202 may use the interface 210 to select a given data object to restore from the backup storage device 260 and also select a first time range. The first time range may be a date. For example, the user may select a day of a particular month and year using a calendar presented in the interface 210. In some embodiments, the user 102 uses a finger or stylus pen to select the data on the touch screen. In other embodiments, the user 102 may speak the date into a microphone. The date selection may be the given event the backup agent 212 detects to send a request to the backup server 250. The request may include an indication of the given data object to compare with metadata in the catalog 256. The request may also include an indication of the selected date, which is also compared to metadata in the catalog 256.).

Regarding claim 3, Powell teaches wherein the information on the executed or generated file includes at least one information of a file name of the executed or generated file, a modification time of the executed or generated file, a storage location of the executed or generated file, or a size of the executed or generated file ([0043] To assist the user in retrieving desired information, the example system 10 provides functionality that allows the user to sort the interactions 234 by times 244 or by types 246. In one example where the interactions 234 are sorted by time, a first click of the "Sort by time" link 244 may cause the webpage 230 to display the most recent interaction 234 at the top of the chart and the least-recent interaction 234 at the bottom of the chart. A second click of the "Sort by time" link 244 may cause the webpage 230 to display the least-recent interaction 234 at the top of the chart and the most recent interaction 234 at the bottom of the chart. Assuming that the interactions shown in FIG. 6 are sorted by time from most recent to least recent, the information associated with each interaction 234 provides significant detail as to the prior browsing session.).

Regarding claim 4, Powell teaches wherein the first application is an internet browser application, wherein the first information further includes an internet address accessed on the internet browser application from the start time, and wherein the processor is configured to display the name of the first application corresponding to the ID and the accessed internet address on the display in the form of the calendar in response to the received second input, based on the start time ([0016] By way of non-limiting example, the system 10 monitors user interactions with a website by recording events, accessed content, and other data such as the following: keyword searches; model number searches; stock-keeping unit (SKU) searches; selection guides; clicked links; links that a user's mouse hovered over for a measurable period of time; accessed menus; products viewed; number of products reviewed; product images that were magnified; product comparisons; times during which webpages or other content was viewed or accessed; duration of stay; dialogs of chat sessions; audio recordings of telephonic conversations between the user and a customer service representative; identities of employees with which the user interacts; notes from users, peers (e.g., another company employee or an employee from another company), service representatives, or technical representatives; order histories; pending orders; user alerts; user preferences; personal information (e.g., created by or provided for the user); information that is related to the user via the user's membership in a group; referring websites; transfer websites; and so on. In short, the systems and methods may in some examples record virtually all measurable aspects regarding a user's visit to the website.).

Regarding claim 5, Powell teaches wherein the processor is configured to store the first information in the memory (Abstract: A system and method can monitor interactions between a user and a website during web browsing sessions. The interactions between the user and the website are stored in a data repository).

Regarding claim 6, Powell teaches wherein the processor is configured to: 
receive a third input of the user terminating the first application, terminate the at least one process in response to the received third input ([0036] A browsing session (i.e., web browsing app) may, for example only, correspond to a timeframe during which a user is interacting with a website. Put one way, a browsing session may commence when a user loads a webpage of a website and may terminate when the user logs-out of the website.);  
acquire second information including an ID and an end time of the terminated at least one process and display the name of the first application corresponding to the ID on the display in response to the received second input, based on the start time and the end time ([0037] To facilitate subsequent retrieval of the session data in one example, data generated during each session is stored in the data repository 68A associated with the content server 68, as described above. In some examples, session data may be grouped by session and given a unique identifier for later recall. To allow a user to recall session data from recent sessions or even from still-existing sessions, the system 10 may be configured to record session data in the repository 68A immediately as it occurs. The session data, therefore, is then available for immediate or near-immediate recall by the user; [0038]: As illustrated, the system 10 displays session trails 208 indicating that the user interacted with the e-commerce website 200 on three prior occasions. In particular, three session trails 208 appear for three separate web browsing sessions: a first on Monday, January 3; a second on Saturday, January 18; and a third on Tuesday, February 8. Although not shown in FIG. 5, the system may be configured to display a start time, an end time, or both start and end times, e.g., for web browsing sessions that occur on the same day. Likewise, in situations where a browsing session occurred earlier in the same day, for example, the system may display on the webpage 202 an indication as to the time that the session occurred. Moreover, in one example, each session trail 208 is an active link that routes the user to another webpage when clicked. Active links may be underlined or formatted in a different color to indicate to users that the link is "live.").

Regarding claim 7, Powell teaches wherein the second information further includes at least one of information on a file executed or generated in the first application from the start time to the end time ([0036]; [0037]: data generated during each session is stored in the data repository 68A associated with the content server 68, as described above. In some examples, session data may be grouped by session and given a unique identifier for later recall. To allow a user to recall session data from recent sessions or even from still-existing sessions, the system 10 may be configured to record session data in the repository 68A immediately as it occurs.), and wherein the processor is configured to display the name of the first application corresponding to the ID and at least one of information on the display in response to the received second input, based on the start time and the end time ([0037]: In some examples, session data may be grouped by session and given a unique identifier for later recall; [0039]: For example, the session histories 204 may be sorted by time and/or date of session, by amount spent per session, by duration of session, and so on.).
In addition, Terry teaches displaying in a calendar format (Col. 9, lines 43-59).

Regarding claim 8, Powell teaches wherein the information on the executed or generated file includes at least one information of a file name of the executed or generated file, a modification time of the executed or generated file, a storage location of the executed or generated file, or a size of the executed or generated file ([0029] In certain examples, the "Account Ribbon" 100 is utilized to provide a user with access to information that is temporally organized. More particularly, one or more links could be provided to the "Account Ribbon" 100 whereby a user is able to access event information from the past in reverse chronological order. Of course it will be appreciated by one of ordinary skill in the art that the order presented may be any suitable order, including for example, relevance, popularity, etc. The event information may be ordered generally by time or otherwise attached to a timeline as shown by way of example in FIG. 4. Such event information may be personal to the user and/or related to the user via their membership in a group as discussed above. [0030] More specifically, example event titles 170 in FIG. 4 have been added to a temporally organized timeline 172 of information so as to better reflect how the event relates to other events that have been monitored for the user. It should be understood that a temporally organized list or the like could also be used. As further shown in FIG. 4, the example timeline 172 of FIG. 4 includes three channels 172A, 172B, and 172C. Each of the channels 172A, 172B, and 172C represents a different type of event. For instance, the example channel 172A displays events that pertain to searches such as, for example, keyword searches 174.sub.1,2, category searches 176.sub.1.2, and the like. The example channel 172B displays events that pertain to communications such as, for example, a customer technical support call 178, a follow up call 180 after an order was received, and the like. Further, the example channel 172C displays events that pertain to product orders such as, for example, placing items in an online e-commerce cart 182, placing an order 184, shipping an order 186, receiving an order 188, creating personal lists of products 190, and the like.).

Regarding claim 9, Powell teaches wherein the first application is an internet browser application, wherein the second information further includes an internet address accessed on the internet browser application from the start time to the end time, and wherein the processor is configured to display the name of the first application corresponding to the ID and the internet address accessed to the end time on the display in response to the received second input, based on the start time and the end time ([0036] A browsing session may, for example only, correspond to a timeframe during which a user is interacting with a website. Put one way, a browsing session may commence when a user loads a webpage of a website and may terminate when the user logs-out of the website; [0038] As shown in FIG. 5, an example e-commerce website 200 includes a webpage 202 that makes at least one session history 204 available to a user. In the example shown in FIG. 5, the user has selected to view account details 206 from the "Account Ribbon" 100, and has further selected to view the session histories 204. To assist the user in selecting the appropriate session data, the system 10 provides a session trail 208 on the webpage 202 for each set of data that corresponds to a web browsing session. As illustrated, the system 10 displays session trails 208 indicating that the user interacted with the e-commerce website 200 on three prior occasions. In particular, three session trails 208 appear for three separate web browsing sessions: a first on Monday, January 3; a second on Saturday, January 18; and a third on Tuesday, February 8. Although not shown in FIG. 5, the system may be configured to display a start time, an end time, or both start and end times, e.g., for web browsing sessions that occur on the same day. Likewise, in situations where a browsing session occurred earlier in the same day, for example, the system may display on the webpage 202 an indication as to the time that the session occurred. Moreover, in one example, each session trail 208 is an active link that routes the user to another webpage when clicked. Active links may be underlined or formatted in a different color to indicate to users that the link is "live." As described below, the webpage to which the user is routed may contain the complete browsing history for the selected web browsing session.
In addition Terry teaches displaying in a calendar format (Col. 9, lines 43-59).

Regarding claim 10, Powell teaches wherein the processor is configured to store the first information and the second information in the memory (Abstract: A system and method can monitor interactions between a user and a website during web browsing sessions. The interactions between the user and the website are stored in a data repository).

Regarding claim 11, Terry teaches wherein the form of the calendar includes a form divided into at least one unit of a time unit, a daily unit, a weekly unit, or a monthly unit (Fig. 3, Calendar 304, month, day, and weeks).

Regarding claim 12, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195